Citation Nr: 1533681	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  09-11 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for right knee osteoarthritis status post anterior cruciate ligament (ACL) repair arthroscopy (previously rated as status post right knee ACL repair with degenerative joint disease), rated 10 percent prior to September 19, 2014.  

2.  Entitlement to a separate compensable rating for right knee instability prior to October 2, 2012, and in excess of 20 percent from October 2, 2012, through September 19, 2014.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1984, with additional service from February 1985 to June 1985.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, in which the RO denied entitlement to an evaluation in excess of 10 percent for status post right knee ACL repair with degenerative joint disease.  

In March 2013, the RO granted entitlement to service connection for right knee osteoarthritis status post ACL repair arthroscopy, evaluated as 10 percent disabling, replacing the previous 10 percent evaluation for status post right knee ACL repair with degenerative joint disease.  Both ratings were based on limitation of motion.  The RO also granted service connection for right knee instability, evaluated as 20 percent disabling, effective October 2, 2012.  

In September 2014, the RO assigned a temporary total rating from September 19, 2014, to November 1, 2015, and a 30 percent rating from that date.  As the Veteran has not indicated satisfaction with the right knee ratings exclusive of the period from September 19, 2014, to November 1, 2015, during which time the maximum 100 percent rating is in effect, the increased ratings issues listed on the title page remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Although the rating from November 1, 2015, is not presently before the Board, as it has not yet taken effect, it is conceivable that the appeal will ultimately include the post-surgical period.  

Additionally, as the Veteran is seeking the highest possible rating for his right knee disability and there is evidence suggesting unemployability due to his knee disabilities, such as a January 2008 financial status report in which the Veteran states that his disabilities do not allow him to work, the issue of entitlement to TDIU has been raised as part of the claim for an increased rating for right knee disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

The Veteran's file is managed as a paperless file in the Veterans Benefits Management System (VBMS).  Additional relevant records are located in Virtual VA, a separate electronic database. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  A February 1996 VA treatment record indicates that the Veteran was to see a doctor for an evaluation of his knees related to a claim for Social Security disability benefits.  Additionally, in a September 2004 statement, the Veteran indicated that he was in receipt of Social Security disability benefits, at least in part due to his knees.  Accordingly, and given that a disability must be assessed in relation to its history, see Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009) (citing 38 C.F.R. § 4.1), remand is necessary to attempt to obtain any Social Security Administration (SSA) records, see Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

The AOJ must also ensure on remand that all pertinent treatment records have been obtained and associated with the VBMS or Virtual VA paperless file.  Regarding VA treatment records, the Board notes that although a March 2013 rating decision indicates that medical records from the Houston VA Medical Center from June 1989 through March 2013 were reviewed, there appear to be periods during that timeframe for which no records are associated with the file, such as prior to August 1995, from March 2001 through April 2004, and from May 2005 through July 2006.  The AOJ must ensure that all pertinent VA treatment records are associated with the VMBS or Virtual VA paperless file.  

Any outstanding private records should also be obtained, to include any records of treatment at the Methodist Hospital emergency room in 2006 or 2007, as previously identified by the Veteran, with the assistance of the Veteran as necessary.

As noted above, entitlement to TDIU has been raised by the record.  On remand, the AOJ should develop and adjudicate this issue.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records related to any claim by the Veteran for Social Security disability benefits from SSA, to include any medical records considered and copies of any decisions reached, and associate them with the VBMS or Virtual VA paperless file.  

2.  Ensure that all pertinent VA treatment records are associated with the VBMS or Virtual VA paperless file.  Obtain any relevant, outstanding VA or private treatment records, including of treatment at Methodist Hospital, with the assistance of the Veteran as necessary, and associate them with the VBMS or Virtual VA paperless file.  Document all efforts in the VBMS or Virtual VA paperless file.  

3.  Conduct appropriate development regarding the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  Notice should be provided as needed and evidence developed as appropriate.  

4.  After completing the above development and any other indicated development, readjudicate the claims, to include consideration of all potentially applicable diagnostic codes for the entire period on appeal.  If any benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




